Citation Nr: 1129588	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  11-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), a generalized adjustment disorder, major depressive disorder and anxiety.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from December 1955 to December 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims has remained with the Columbia, South Carolina RO.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD, the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.

In her November 2009 statement, the Veteran's daughter claimed that the Veteran was injured during an in-service assault and that he currently had problems with his teeth and sinuses as a result of the assault.  She also claimed that the Veteran was exposed to unknown chemicals in the Army, and that this exposure caused him to develop chronic obstructive pulmonary disease (COPD).  These statements are construed as raising claims of entitlement to service connection for a disability of the teeth and sinuses and entitlement to service connection for COPD.  These issues are referred to the agency of original jurisdiction (AOJ) for initial adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that service connection is warranted for a psychiatric disability, to include generalized adjustment disorder, major depressive disorder or PTSD, which he claims began as a result of a physical assault he was subjected to during an in-service training exercise.  See December 2009 VA Form 21-526, November 2009 statement and September 2010 statement.  He also reported that his trainings included simulated bombs and that he currently gets scared and startled very easily.  See September 2010 statement.

The Veteran's service treatment records, including the reports of his enlistment and separation examinations and dental records are negative for any evidence of complaints, treatment or a diagnosis related to a psychiatric disability or assault.  

During an April 1964 VA examination, the Veteran reported that in September 1957, he received an injury to his upper lip, teeth, lip and nose, when a steel helmet above his head fell across his nose.  He also reported that he had to undergo a root canal on one of his front teeth as a result of the injury.  Physical examination at that time revealed scars on the nose and upper lip, flattening of the bridge of the nose and discoloration of the incisor tooth.

In a March 1968 statement, the Veteran reported that while he was in the Army, he received a blow to his upper lip which caused a defect to his upper front teeth and required him to undergo a root canal on his upper right front tooth.

Service connection has been established for scars of the nose and lip as the result of the helmet injury described by the Veteran.  

Private treatment records from GL, MD of North Charleston Internal Medicine show that from 1993 to 2007, the Veteran was treated for anxiety and depression.  He was diagnosed as having  an anxiety disorder.

Outpatient treatment records from the VA Medical Center in Charleston, South Carolina (Charleston VA) dated from November 2008 to March 2009 show that the Veteran has been treated for dental conditions and a sinus condition.

Outpatient treatment records from the Charleston VA dated from June 2009 to April 2011 show diagnoses of generalized anxiety disorder, major depressive disorder, rule out PTSD (apparently based on the reported assault in service).  The treatment records do not show that a definitive diagnosis of PTSD was ever confirmed or ruled out.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  75 Fed. Reg. 39,852 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(4)).

The record contains competent evidence that the Veteran may have PTSD as a result of the claimed personal assault in service, but it is not clear whether the Veteran meets the criteria for that diagnosis or whether there is evidence of behavior changes in response to the claimed stressor.  An examination is therefore, needed.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.

The RO sent the Veteran a form (VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma).  This form asked the Veteran about sources of supporting evidence other than official service department records, but did not explicitly tell him that he could support the stressor with evidence from sources other than service department records.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a letter telling him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Afford the Veteran an examination to determine the etiology of any current psychiatric disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a current psychiatric disability is the result of an injury or disease in active service.  

The examiner should note whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does not meet those criteria, the examiner should specify which criteria are missing.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor or stressors supporting the diagnosis.  The examiner should also note whether there is evidence of behavior changes in response to the stressor.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale should be given for all opinions and conclusions expressed.

3.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



